I agree with the majority opinion in its cogent analysis and disposition of the first and second assignments of error. However, I would overrule the third assignment of error and affirm the judgment of the lower court. My reasons are as follows.
Appellant was cited and ordered to appear and show cause why he should not be held in contempt only in traffic case No.84TRC1256. The judgment being appealed herein was enteredonly in that same traffic case. There is no indication in the record that appellant was ever ordered to appear and show cause with respect to an unpaid fine in any other traffic case. Thus, the issue does not appear to have been properly before the lower court and should not be considered by us at this time. The ledger/records maintained by the court below indicate that only $78 remains to be paid on the fine originally levied in traffic case No. 84TRC1256. This is, in my opinion, sufficient evidence to support any judgment to the effect that appellant still owes $78.
However, no such judgment was expressly entered by the court below. The journal entry filed November 4, 1991, specifies only that appellant is to pay $25 per month beginning December 6, 1991, to pay off his remaining fine(s) and costs. There is no mention whatsoever of any balance, or sum total, of fines and costs owing in either traffic case No. 84TRC1256 or in all traffic cases combined. For this reason, appellant's third assignment of error is without merit. The trial court made no finding in its judgment of November 4, 1991, that appellant owed $906 and, therefore, such a judgment could not be against the manifest weight of the evidence. I am aware that an App.R. 9(C) "statement of evidence" was filed below which indicates,inter alia, that "[t]he [c]ourt took notice that * * * [appellant] still owed a balance of $906.00 * * *." However, that statement of evidence was made a part of the record in lieu of a transcript of proceedings. I *Page 520 
would also point out that any notice taken by the court of $906 due in fine(s) and costs was not carried over into the final judgment entry.
It is well settled that a court speaks only through its journal entry and not by oral pronouncement. See In re Adoptionof Gibson (1986), 23 Ohio St.3d 170, 173, 23 OBR 336, 338, 492 N.E.2d 146, 148, at fn. 3; Schenley v. Kauth (1953), 160 Ohio St. 109, 51 O.O. 30, 113 N.E.2d 625, at paragraph one of the syllabus. Remarks or comments made during court but not carried over into the judgment are, ordinarily, disregarded. SeeHoward v. Wills (1991), 77 Ohio App.3d 133, 140, 601 N.E.2d 515,519, at fn. 5. There is no indication in the record that this notation of $906 being payable was anything more than an off-hand remark about other fines in other cases which may be due. Considering that the proceedings below were initiated only in traffic case No. 84TRC1256, and given the inherent problems which would ensue if a finding of contempt or some other adjudication were entered against appellant in some other traffic case without giving him notice and an opportunity to respond, I would strictly interpret that judgment as ordering only monthly payments of $25 on the remaining fine in traffic case No. 84TRC1256 (i.e., $78). The court, in other words, entered no finding that $906 remained due and payable thereon. The third assignment of error is without merit and should be overruled.
Thus, I respectfully dissent on this issue.